Citation Nr: 1542362	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  03-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities claimed to have been sustained during VA in-patient treatment in October and November 1975.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1947 to August 1948 and from October 1950 to July 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


REMAND

Pertinent records, including multiple newspaper articles and medical treatise information, were added to the claims file and electronic record in 2014 and 2015.  However, those records were clearly not considered in the June 2012 supplemental statement of the case (SSOC).  Unfortunately, the Veteran and his representative also have not submitted a clear waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue an SSOC.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Accordingly, the case is remanded for the following actions:

1.  The RO must re-adjudicate the Veteran's claim on appeal, including all evidence added to the record since the issuance of the June 2012 SSOC.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

2.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

